DETAILED ACTION

This action is responsive to papers filed on 8/3/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (U.S. Pub No. 2015/0035650) in view of Anabtawi (U.S. Pub No. 2003/0046179).
Regarding claim 21, Lind teaches receiving, using a smart device, information associated with a URL for the webpage by (i) scanning a first one of the plurality of platforms, (ii) communicating with a second one of the plurality of platforms via a near field communication protocol, or (iii) both (i) and (ii) (Paragraphs 0016, 0017), causing a web browser of the smart device to automatically navigate to the URL for the webpage responsive to receiving the information associated with the URL (Paragraphs 0016, 0017), and causing the web browser to display the webpage via a display of the smart device (Paragraphs 0016, 0017, 0029).

Anabtawi teaches the item is a vehicle (Abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display any type of website, include a vehicle sales website, since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
These claims introduce the specific data content of the pre-sale or post-sale information.  It could be argued that the cited prior art may or may not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 
Regarding claims 22, 24, these claims introduce the specific data content of the pre-sale or post-sale information.  It could be argued that the cited prior art may or may not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have displayed any type of data content.  Such data content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.  
Regarding claim 26, Lind does not appear to specify the device is a keychain.  However, whether the device is a card or a keychain does not impact the functioning of the method steps.  The steps would be performed the same regardless of whether the device is a card or keychain.  Further, keychain fobs having NFC communication or printed matter thereon have been old and well known long before the filing of Applicant’s invention.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the device as attachable to a keychain to help ensure that the device is not easily misplaced.
Regarding claim 27, Lind teaches the smart device is a smart phone (Claim 6).
Regarding claim 28, Lind teaches the plurality of platforms includes a symbol, a tag, an indicium, or any combination thereof (Paragraphs 0016, 0017, Figure 6 References 0400 and 0410).
Regarding claim 29, Lind teaches each of the plurality of platforms are embodied in a business card, a keychain fob, or any combination thereof (Figure 6 References 0400 and 0410).
Regarding claim 30, Lind teaches the tag is configured to be read by the smart device via a near field communication protocol (Paragraphs 0016, 0017, Figure 6 References 0400 and 0410).
Regarding claim 31, Lind teaches at least one of the plurality of platforms are printed on a first side of the device (Figure 6 References 0400 and 0410).
Regarding claim 32, Lind teaches the symbol is a matrix barcode (Paragraphs 0016, 0017, Figure 6 References 0400 and 0410).
Regarding claim 33, Lind teaches the matrix barcode is a QR code (Paragraphs 0016, 0017, Figure 6 References 0400 and 0410).

Response to Arguments
Applicant argues “Anabtawi does not disclose, teach or suggest modifying a webpage after a sale of a vehicle to include pre-sale information (which was part of the webpage before the sale) and post-sale information”.  Paragraph 0047 states that a user may now access the “track order” section of the webpage after a sale is completed.  The webpage still includes the presale information, and can now review additional post sale information.  Therefore, this argument is not persuasive.

Applicant argues “the post-sale information recited is not “printed matter” like the numbers printed on the band in Gulack” and “like the claims found patentable in Lowry, amended claim 21 provides tangible benefits”.  Anabtawi teaches modifying a webpage with post-sale information.  The exact type of post-sale information is what is non-functional.  This information is not used in any further step taken by the claim beyond simply displaying said information.  The specific information displayed on a webpage does not make an invention patentable.  2 webpages with different information contained thereon are not patentably distinct.  Therefore, this argument is not persuasive.

Applicant argues “the Office Action does not articulate a rational underpinning as to why a person of ordinary skill in the art would allegedly combine Lind and Anabtawi”.  KSR forecloses the argument that a specific teaching is required for a finding of obviousness (citing KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396). See Board decision Exparte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007). In many situations there is neither a motivation or evident lack of motivation to make a modification articulated in cited references. Numerous scenarios typically find the prior art reference disclosing aspects of claimed subject matter, but fail to specifically point the way toward the combination to arrive at Applicant's invention. A judgment must be made whether a person of ordinary skill in the art would have had sufficient motivation to combine individual elements forming the claimed invention, as in this particular situation. In re Clinton, 527 F.2d 1226, 1228, 188 USPQ 365, 367 (CCPA 1976). A suggestion, teaching, or motivation to combine the relevant prior art teachings does not have to be found explicitly in the prior art, as the teaching, motivation, or suggestion may be implicit from the prior art as a whole, rather than expressly stated in the references ....The test for an implicit showing is what the combined teachings, knowledge of one of ordinary skill in the art, and the nature of the problem to be solved     as a whole would have suggested to those of ordinary skill in the art. In re Leonard R. Kahn (CAFC, 04-1616, 3/22/2006). "It must be presumed that the artisan knows something about the art apart from what the references disclose. In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962). The problem cannot be approached on the basis that artisans would only know what they read in references; such artisans must be presumed to know something about the art apart from what the references disclose. In re Jacoby. Also, the conclusion of obviousness may be made from common knowledge and common sense of a person of ordinary skill in the art without any specific hint of suggestion a particular reference. In re Bozek, 416 F.2d 1385, USPQ 545 (CCPA 1969). And, every reference relies to some extent on knowledge or persons skilled in the art to complement that which is disclosed therein. In re Bode, 550 F.2d 656, USPQ 12 (CCPA 1977)."

Applicant argues “a person of ordinary skill in the art would have no reason to modify the security cards disclosed in Lind to access the vehicle purchase website of Anabtawi…one with the impermissible use of hindsight…that one would consider doing what Applicant has done”.  Lind teaches displaying a webpage.  The contents of the webpage are taught by Anabtawi.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621